Citation Nr: 1634923	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee degenerative joint disease.

2.  Entitlement to an increased evaluation for chronic lumbosacral sprain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for right foot numbness with plantar fasciitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for left foot numbness with plantar fasciitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 25 to September 4, 2002.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  The rating decision held that new and material evidence had not been received to reopen a claim for service connection for bilateral knee degenerative joint disease.  The rating decision denied increased evaluations for the Veteran's service-connected right and left foot numbness with plantar fasciitis.  The rating decision on appeal also increased the rating from 10 to 20 percent for chronic lumbosacral strain, effective the date of the claim for an increased evaluation.  

[However, as the Veteran noted in her notice of disagreement, she did not see a net increase in her disability compensation (over the entire appeal period) as the same rating decision proposed to sever service connection for the duplicate disability of chronic lumbosacral strain claimed as lower back pain, rated 10 percent disabling.  The rating decision explained that an October 2006 rating decision had committed clear and unmistakable error by granting two separate 10 percent evaluations for the Veteran's lumbosacral spine.  A February 2011 rating decision severed service connection for chronic lumbosacral strain claimed as lower back pain, effective April 30, 2011.]  

The issues of an increased evaluation for chronic lumbosacral sprain, an increased evaluation for right foot numbness with plantar fasciitis and an increased evaluation for left foot numbness with plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2006 rating decision denied service connection for degenerative joint disease of the knees; the Veteran did not submit a notice of disagreement and no new and material evidence was filed within one year of the notification of that decision, so it is final.  

2.  Evidence added to the record since the October 2006 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for bilateral knee degenerative joint disease, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied the claim for service connection for degenerative joint disease of the knees is final.  38 U.S.C.A. § 7105 (West 2015). 

2.  Evidence received since the October 2006 rating decision is not new and material, and the claim for service connection for bilateral knee degenerative joint disease is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of reopening, the Board must presume the credibility of newly submitted evidence.  Justus v. Principi, 3 Vet.App. 510 (1992). 

The Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

The October 2006 rating decision that denied service connection for degenerative joint disease of the knees stated that the evidence did not show that the degenerative joint disease of the knees was related to service-connected status-post stress fracture/tibial stress syndrome, there was no evidence of this disability during military service, and the medical evidence did not show a diagnosis of degenerative joint disease of the knees and its possible relation to the Veteran's service-connected bilateral stress fracture.  Evidence of record at that time included the Veteran's service treatment records, private treatment records and the report of a June 2006 VA examination.  

Evidence received since the October 2006 rating decision includes subsequently dated VA examination reports.  These reports are new but do not address the disability at issue, and are therefore not material.  The evidence received since the October 2006 rating decision also includes subsequently dated VA treatment records that address the Veteran's bilateral knee degenerative joint disease.  These reports are new, but contain no evidence that the Veteran's bilateral knee degenerative joint disease was incurred in service, or was proximately caused or aggravated by service-connected disability.  They simply do not relate to any unestablished fact necessary to substantiate the finally denied claim, and do not raise a reasonable possibility of substantiating the claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional records are not material within the meaning of 38 C.F.R. § 3.156(a).

Subsequent to the October 2006 rating decisions, the Veteran has offered additional general written contentions in support of her claim that her bilateral knee degenerative joint disease is related to active duty or service-connected disability.  The Board finds that these assertions are redundant of the Veteran's prior contentions that were already considered and rejected by the October 2006 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In sum, the new evidence received since the October 2006 rating decision raises no reasonable possibility of substantiating the claim for entitlement to service connection for bilateral knee degenerative joint disease.  Thus, that evidence is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence not having been received, the application to reopen the claim for service connection for bilateral knee degenerative joint disease is denied. 


REMAND

On a March 2012 VA Form 9, the Veteran stated that her lumbosacral disability and right foot disability had increased in severity since her most recent VA examination.  

The most recent VA examination for the Veteran's service-connected lumbosacral and foot disabilities took place in in August 2010.  Given the amount of time since this examination and the Veteran's reports as to increased symptoms, the Board finds that additional VA examinations are warranted to determine the current nature, extent, severity and manifestations of the service-connected disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that her disability has increased in severity).  

On a related note, the Board observes that the August 2010 VA examination was inadequate.  The examination did not include ankle or lumbar spine joint testing for pain on both active and passive motion, or ankle joint testing for pain in weight-bearing and nonweight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, No, 13-3238, 2106 WL 3591858 (Vet. App. July 5, 2016).  While the Veteran's feet disabilities are currently evaluated under Diagnostic Code 8525 for paralysis of the posterior tibial nerve, the Board finds that their proper adjudication requires adequate range of motion testing pursuant to 38 C.F.R. § 4.59.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any outstanding VA treatment records and any outstanding relevant private medical records that may exist.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate examination(s) to determine the current severity of her chronic lumbosacral sprain, right foot numbness with plantar fasciitis and left foot numbness with plantar fasciitis.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, these disabilities.  In particular:

a. The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joints, if applicable.    

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

b. The examiner is also requested to indicate the functional limitations caused by the Veteran's chronic lumbosacral sprain, right foot numbness with plantar fasciitis, and left foot numbness with plantar fasciitis.  

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


